Citation Nr: 0102110	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-18 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for back injury residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active duty from September 30, 1962 to 
October 9, 1962 and additional active duty for training with 
the Mississippi Army Reserve/National Guard.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 1999 rating decision of the Jackson, Mississippi, 
Regional Office (RO) which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for back injury 
residuals.  In January 2000, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  The veteran has been represented throughout this 
appeal by the Veterans of Foreign Wars of the United States.  


FINDINGS OF FACT

1.  In October 1994, the Board denied service connection for 
back injury residuals.  The veteran and his accredited 
representative were provided with copies of the decision.  

2.  The documentation submitted since the October 1994 Board 
decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The October 1994 Board decision denying service connection 
for back injury residuals is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for back injury residuals has been presented.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156, 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1105 (2000).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  If new and material evidence has been presented, the 
VA may then proceed to evaluate the merits of the claim after 
ensuring that its duty to assist the veteran has been 
fulfilled.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  


I.  Prior Board Decision

In October 1994, the Board denied service connection for back 
injury residuals as the claimed disorder was not shown during 
the veteran's periods of active duty and active duty for 
training or to have otherwise originated during such duty.  
The veteran and his accredited representative were provided 
with copies of the decision.  

The evidence upon which the October 1994 Board decision was 
formulated may be briefly summarized.  The veteran's service 
medical records do not refer to a back disorder.  The report 
of an October 9, 1962 Army physical evaluation notes no 
spinal or musculoskeletal abnormalities.  An August 1985 
private treatment entry states that the veteran complained of 
back pain.  In a July 1991 written statement, the veteran 
advanced that he initially experienced chronic back problems 
during a period of active duty.  He clarified that it was not 
as serious as to require hospitalization.  An August 1993 
written statement from L. Alfred Norville, D.C., conveys that 
he had treated the veteran for lumbar spine intervertebral 
disc syndrome since 1986.  The report of a November 1993 VA 
examination for compensation purposes reflects that the 
veteran presented a history of injuring his back at Camp 
Shelby while on active duty with the National Guard in 
approximately 1960.  An impression of a history of low back 
strain followed by chronic strain and a suggestion of left 
root irritation was advanced.  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2000) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the October 1994 Board decision 
consists of VA clinical documentation; written statements 
from Dr. Norville and Lloyd G. Groh, D.C.; the transcript of 
the January 2000 hearing on appeal; and written statements 
from the veteran.  At the hearing on appeal, the veteran 
testified that he was treated for a back injury by military 
medical personnel at the Camp Shelby, Mississippi, dispensary 
in approximately 1962.  The veteran's testimony constitutes 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for back injury residuals.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for back injury residuals is granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for back injury residuals 
is to be determined following a de novo review of the entire 
record.  The Board observes that, upon receipt of a complete 
or substantially complete application, the VA shall notify 
the veteran and his representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate his claim.  The VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A).  

At the hearing on appeal, the veteran testified that he was 
treated for a back injury at the Camp Shelby, Mississippi, 
dispensary in approximately 1962.  Service medical records 
from the identified military medical facility have not been 
incorporated into the record.  When a veteran identifies 
clinical treatment associated with specific military 
facilities, the VA has a duty to either undertake an 
exhaustive record search or explain why such action is not 
justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  
Accordingly, this case is REMANDED for the following action: 

1.  The RO should request that a search 
be made of the records of the Camp 
Shelby, Mississippi, medical facility for 
any documentation pertaining to treatment 
of the veteran.  All material produced by 
the requested search should be 
incorporated into the record.  

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

3.  The RO should then adjudicate the 
veteran's entitlement to service 
connection for back injury residuals.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

